DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 8/2/2021. 
Claims 1-32 are pending.
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-12 in the reply filed on 8/2/2021 is acknowledged. Claims 13-32 are withdrawn from consideration as directed to a nonelected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 6, 8, and 9, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Simonetta (US 4,721,604).
With respect to claim 1, Simonetta teaches a cracking furnace system for converting a hydrocarbon feedstock into cracked gas comprising a convection section, a radiant section or 
With respect to claim 9, wherein the system is configured for oxygen (air) introduction into the radiant section and does not teach recirculation (figure; abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonetta.
With respect to claim 6, Simonetta does not expressly state the firebox is configured such that a firebox efficiency is higher than 40%. However, it is noted that the rejection is over apparatus claims not method claims. The prior art must provide a structure that is capable of performing in the manner claimed and does not necessarily need to have been intended to be used in this manner. As such, the furnace requires a fire box operating at an efficiency greater than 40%. It is the examiner's position that Simonetta meets the limitations of the instant claims. If the applicant were to establish that significant structural differences exist with the prior art radiant apparatus which would make it incapable of achieving greater than 40% efficiency and amend the claims appropriately, the art rejection over the apparatus claim(s) will be withdrawn. Claims 2-5, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonetta in view of Petterson (US 4,479,869).
With respect to claims 2, 7 and 12, Simonetta is silent regarding wherein the convection section comprises a boiler coil configured to generate saturated steam, wherein said boiler coil is preferably located in a bottom part of the convection section or wherein the convection section comprises an economizer configured to preheat boiler feed water for the generation of saturated steam.
However, it is well known in the art of steam cracking furnaces to include a series of coils in the convection section which may be utilized to heat different streams, including a coil in prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to combine additional coils in the convection section, including steam heating in the bottom of the convection section or economizer as taught in Petterson, to obtain the predictable result of a providing additional heat utilization. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
With respect to claim 3, Petterson teaches wherein the convection section is also configured for mixing said hydrocarbon feedstock 102 with a diluent 101, providing a feedstock-diluent mixture (figure). Thus, the apparatus would be configured to provide the mixture to the exchanger in the combined apparatus. 
With respect to claims 4-5, Petterson teaches a transfer line exchanger, wherein the secondary transfer line exchanger is configured to generate saturated high pressure steam (figure). The exchanger is connected to a steam drum and coil in the convection section (figure). It would have been obvious to one of ordinary skill in the art at the time of filing to combine a second transfer line exchanger in series to further cool the product effluent, such as the exchanger taught in Petterson. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
claim 8, Simonetta teaches optionally using heated air from the exchanger in the radiant section (figure), but not wherein the air heating is in the convection section. Petterson teaches heating different streams in series in the convection section. It would have been obvious in view of Simonetta that the air could also be heated using heat from the convention section. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonetta in view of Panesar (US 2008/0286707 A1).
With respect to claims 10-11, Simonetta is silent regarding an external flue gas recirculation circuit configured to recover at least part of the flue gas and to recirculate said flue gas to the radiant section and an ejector configured to introduce oxygen into the flue gas prior to entry into the firebox. However, such is known in the art as taught in Panesar (figure; 0022; 0033-0035). It would have been obvious to one of ordinary skill in the art at the time of filing to use external flue gas recirculation with oxygen to allow tailored operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771